DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Telephone Election
This application contains the following embodiments:
Embodiment 1 - Figs. 1-7
Embodiment 2 - Figs. 8-14
Embodiment 3 - Figs. 15-21
Embodiment 4 - Figs. 22-28
Embodiment 5 - Figs 29-35
Embodiment 6 - Figs. 36-42

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm’r Pat. 1967).  

The significant difference in appearance between the six embodiments, wherein Embodiment 1 is a squat cylinder with two rounded triangular features on one side with space in between them and connected with a bar, Embodiment 2 is the design of Embodiment 1 with a circular ring between the rounded triangular features and bar, Embodiment 3 is the design of Embodiment 1 with a half threaded rod thicker at its base and protruding from the squat cylinder on the side opposite the rounded triangular features, Embodiment 4 is the design of Embodiment 1 with a smooth rod thicker at its base and protruding from the squat cylinder on the side opposite the rounded triangular features, Embodiment 5 is the design of Embodiment 1 with a threaded rod protruding from the squat cylinder on the side opposite the rounded triangular features, and Embodiment 6 is the design of Embodiment 1 with a smooth rod protruding from the squat cylinder on the side opposite the rounded triangular features, creates patentably distinct designs. 

    PNG
    media_image1.png
    980
    1431
    media_image1.png
    Greyscale

Embodiment 1 (top left), Embodiment 2 (top right), Embodiment 3 (middle left), Embodiment 4 (middle right), Embodiment 5 (bottom left), and Embodiment 6 (bottom right).

The above disclosed embodiments divide into the following patentably distinct groups of designs:
Group I: Embodiment 1 - Figs. 1-7
Group II: Embodiment 2 - Figs. 8-14
Group III: Embodiment 3 - Figs. 15-21
Group IV: Embodiment 4 - Figs. 22-28
Group V: Embodiment 5 - Figs 29-35 and
 	     Embodiment 6 - Figs. 36-42

Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.

During a telephone discussion with Roman Tsibulevskiy, attorney on record, on November 15, 2022, a provisional election was made without traverse to prosecute the design of Group I. Affirmation of this election should be made by applicant in replying to this Office action.

Groups II-V are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for nonelected designs.

Objection to the Title
The title, Components of Earrings, Necklaces, Bracelets, Rings, and other Jewelry Items, and Earrings, Necklaces, Bracelets, Rings, and other Jewelry Items with Same Components, is objectionable because it is plural and it is listed inconsistently throughout the application, specifically the claim, as “an ornamental design for a component of an earring, a necklace, a bracelet, a ring, or a jewelry item, or an earring, a necklace, a bracelet, a ring, or a jewelry item”.

Additionally, the title is too lengthy. The title of the invention must be as short and specific as possible. See 37 C.F.R. 1.72. 

For proper description, consistency, and brevity, the title should be amended throughout the application, original oath or declaration excepted, from the plural use to the singular, to read:
	-- Jewelry Component --

Objection to the Drawing Disclosure
In accordance with the provisional election of Group I noted above, applicant must cancel Figs. 8-42 from the drawing disclosure. 

The drawing disclosure is objectionable for the following reason:
The angled rectangular surfaces, labeled “A” below, in Figs. 1 and 7 are thicker than in Figs. 3 and 4 where they, labeled “B” below, are thinner. 


    PNG
    media_image2.png
    841
    901
    media_image2.png
    Greyscale

Fig. 1 (top left) and Fig. 7 (top right) showing wider surfaces and Fig. 3 (bottom left) and Fig. 4 (bottom right) showing a thinner surface. 

Correction is required to cancel Figs. 8-42 from the drawing disclosure and to make the appearance of the rectangular surfaces noted above consistent between Figs. 1 and 7 and Figs. 3 and 4. See replacement drawing instructions below.	

Objection to the Figure Descriptions
In accordance with the provisional election of Group I noted above, applicant must cancel the descriptions for Figs. 8-42.

Rejection Under 35 U.S.C. 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.

The claim is indefinite and non-enabling for the following reason:
	The circular feature in Fig. 2 cannot be understood from this singular view and lack of shading. It is unclear if it is coplanar with the adjacent surface or if it is recessed, and if it is recessed, how deep. 

    PNG
    media_image3.png
    425
    421
    media_image3.png
    Greyscale

Fig. 2 with the circular feature shaded grey. 
  
The appearance and scope of the claim is uncertain due to a lack of clarity regarding if the circular feature in Fig. 2 is coplanar with the adjacent surface or recessed, which renders the claim non-enabled and indefinite under 35 U.S.C. 112, paragraphs (a) and (b).

Applicant may disclaim the areas or portions of the design which are considered indefinite and nonenabling in the rejection under 35 U.S.C. 112 above by converting them to broken lines and amend the specification to include a statement that the portions of the jewelry component shown in broken lines form no part of the claimed design.

In order to overcome this rejection, the scope and appearance of the claim must be clarified. It is recommended to convert the circular feature in Fig. 2 to broken line and add a broken like statement after the figure descriptions and before the claim which states that the portions of the jewelry component shown in broken lines form no part of the claimed design. Any amendment must not introduce new matter and must meet the written description requirement of 35 U.S.C. 112(a). That is, it must be apparent that applicant was in possession of the amended design at the time of filing. This pertains to the addition or removal of parts of the design, as well as the conversion of solid lines to broken lines and vice versa. See 35 U.S.C. 132 and 37 CFR 1.121(f) for new matter. 


Replacement Drawings Instructions
In any attempt to submit a new drawing, care must be exercised to avoid introduction of anything which could be construed to be new matter, the same being prohibited by 35 U.S.C. 132 and 37 CFR 1.121.

Any amended replacement-drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The new drawing should not be labeled as “amended.” Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Conclusion
Accordingly, the claim stands rejected under 35 U.S.C. 112(a) and (b), as set forth above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE DOYLE whose telephone number is (571)272-9605. The examiner can normally be reached Monday - Friday, 8 a.m. - 5 p.m..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.D./Examiner, Art Unit 2914                                                                                                                                                                                                        
/TRACEY J BELL/Acting Supervisory Patent Examiner, Art Unit 2922